DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires an aperture ratio, but does not define the ratio as between two things, only that there is a ratio between the second opening portion and something and that the resulting ratio is equal to or less than 50%. It is unknown what the ratio is intended to relate to one another. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

1. Claims 1-2,5,7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US20130118831) in view of Mathur (US7913813).
With respect to claim 1 Kawai discloses a sound absorbing apparatus comprising: a first member (10) including at least one first opening portion for enabling Helmholtz resonance (see cavity 12); and  a second member (20) that is disposed on the first member, has a plate shape or a Sheet shape, and is formed of a porous material (paragraph 22), wherein the second member includes at least one second opening portion overlapping one-to-one with the at least one first opening portion in planar view (see opening leading into cavity 12).
Kawai does not discloses wherein a periphery of each of the at least one second opening portion coincides with or is located outside a periphery of each corresponding one of the at least one first opening portion in planar view.
Mathur discloses a a resonant sound absorbing member wherein the first member (716) defining the cavity and a second layer (710) which sits atop the first have openings such that a periphery of each of the at least one second opening portion coincides with or is located outside a periphery of each corresponding one of the at least one first opening portion in planar view.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Mathur to have the openings such that they corresponded with the device of Kawai to provide additional length to the neck of the resonator.
With respect to claim 2 Kawai as modified further discloses wherein when the at least one first opening portion has a width d and the at least one second opening portion has a width d1, d1/d is not les than 1.0 and is not greater than 6.0 (1.0 is discloses by Mathur).

With respect to claim 7 Kawai as modified further discloses wherein the first member (10) has a plate shape or a sheet shape (see Kawai).
Wit respect to claim 8 Kawai as modified further discloses a sound absorbing structure comprising:
A sound absorbing apparatus; and 
A wall body on which the sound absorbing apparatus is installed (708), wherein the sound absorbing apparatus comprises:
A first member (10) includes at least one first opening portion (12) for enabling Helmholtz resonance; and 
A second member (20) that is disposed on the first member, has a plate shape or a sheet shape and is formed of a porous material, 
Wherein the second member includes at least one second opening portion overlapping one-to one with the at least  one first opening portion in planar view (see again Kawai),
Wherein the periphery of each of the at least one second opening portion coincides with or is located outside a periphery of each corresponding one of the at least one first opening portion in planar view (coincidence is disclosed by Mathur).
2. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US20130118831) in view of Mathur (US7913813) as applied to claim1 above, and further in view of Nash (US410587).
With respect to claim 4 Kawai as modified discloses the invention as claimed except expressly wherein the first member includes a tubular sound absorbing member penetrating through the base material and having the at least one first opening portion thereon.

It would have been obvious to one of ordinary skill in the art to use such a tubular member to pass through the base member to the resonant chamber to provide a smooth flow into the chamber.
3. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US20130118831) in view of Mathur (US7913813) as applied to claim1 above, and further in view of Porte (US11027817).
With respect to claim 6 Kawai as modified  discloses the invention as claimed except further comprising:
A third member on an opposite side of the first member to the second member; and 
A plurality of fourth members that couple the second member and the third member and the first member between the second member and the third member.
Porte discloses the use of a resonant structure having first member (36) second member (30 and third members  (32) arranged such that the third member is on an opposite side of the first member than the second member, and wherein a plurality of fourth members (35) that couple the second member and the third member and hold the first member between the second and third members.
It would have been obvious to use such a construction as taught by Porte with the device of Kawai to provide for strong attachment that allowed for repair of the structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roach (US10876479) discloses an acoustic liner of multiple layers; Miki (US11240592) discloses a sound port tube for connecting acoustic volumes; Fadul (US11223886) discloses a sound tube mount;  Fairgrieve (US20190147843) discloses a method for the manufacture of vibration damping .



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837